NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ____________

                                    No. 11-1275
                                   _____________

           ELAINE STITES; LAUREN BALL; BARBARA BUCHMAN,
                                         Appellants

                                          v.

                                ALAN RITCHEY, INC.
                                  ______________

            APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                          (D.C. Civil No. 2-09-cv-00392)
                 District Judge: Honorable Eduardo C. Robreno
                                  ____________

                               Argued: December 6, 2011
                                    ____________

       Before: HARDIMAN, BARRY and VAN ANTWERPEN, Circuit Judges

                          (Opinion Filed: January 23, 2012)
                                   ____________

Jeremy M. Cerutti, Esq. (Argued)
Ari R. Karpf, Esq.
Karpf & Karpf
3331 Street Road
Suite 128, Two Greenwood Square
Bensalem, PA 19020

      Counsel for Appellants
David M. Walsh, Esq. (Argued)
Jackson Lewis
220 Headquarters Plaza
East Tower, 7th Floor
Morristown, NJ 07960

       Counsel for Appellee
                                       ____________

                                         OPINION
                                       ____________

BARRY, Circuit Judge

       Elaine Stites, Barbara Buchman, and Lauren Ball appeal the District Court’s grant

of summary judgment on their reverse race discrimination and retaliation claims brought

under 42 U.S.C. § 1981, Title VII, and the Pennsylvania Human Rights Act. We will

affirm, essentially for the reasons stated by the District Court in its thorough opinion.

                                              I.

       Because we write for the parties, we recount only the essential facts, and we do so

in the light most favorable to Appellants. Appellants, who are Caucasian, were employed

as inspectors by Alan Ritchey, Inc. (“ARI”), a company that, prior to closing all of its

mail transport facilities, serviced mail transport equipment (“MTE”) pursuant to a

contract with the United States Postal Service (“USPS”). Inspectors were required to sort

through bins of MTE to check for damaged or defective products. To track how

efficiently individual inspectors performed their work, ARI utilized a software program

that calculated an individual inspector’s efficiency rating based on the number of items


                                              2
serviced by that inspector in a given time period.

       In 2006, in response to a steady decline in the volume of MTE arriving at its

facility for servicing, ARI initiated a Reduction in Force (“RIF”), which resulted in the

layoff of six employees, including Ball. In early 2007, as its revenues continued to

plummet, ARI conducted a second RIF, this time laying off fifteen employees, including

Buchman. In September 2007, Stites was terminated in accordance with ARI policy after

failing to meet the minimum required weekly efficiency rating for the fourth time that

year. In both RIFs, ARI conducted a “Reduction in Workforce Analysis,” which ranked

employees based on the efficiency ratings, and eliminated those employees with the

lowest ratings, regardless of their race. Each time, this methodology resulted in the

termination of Asian and non-Asian employees; similarly, both Asian and non-Asian

employees were retained in each RIF. Likewise, three weeks after Stites’ termination for

low efficiency ratings, an Asian inspector was terminated for the identical reason.

       On January 27, 2009, Appellants filed suit accusing ARI of reverse race

discrimination and retaliation. On January 10, 2011, the District Court granted ARI’s

motion for summary judgment. This appeal followed.

                                            II.1

                                     A. Discrimination


1
 The District Court had jurisdiction over Appellants’ claims pursuant to 28 U.S.C. §§
1331 and 1367. We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary
review over a grant of summary judgment and consider the facts in a light most favorable
to Appellants. Jones v. United Parcel Serv., 214 F.3d 402, 405 (3d Cir. 2000).
                                            3
       Appellants claim that their terminations resulted from reverse race discrimination.

In analyzing such claims, we employ the familiar burden shifting analysis set forth by the

Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Because the

parties do not dispute that Appellants have established a prima facie case of

discrimination or that ARI has articulated a nondiscriminatory reason for terminating

them—namely, that it applied objective, performance-based efficiency ratings—our

analysis turns solely on whether Appellants have overcome the “difficult burden” of

proving pretext. Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994). We hold that they

have not.

       To establish pretext, Appellants must “point to some evidence . . . from which a

fact finder could reasonably either (1) disbelieve the employer’s articulated legitimate

reasons; or (2) believe that an invidious discriminatory reason was more likely than not a

motivating . . . cause of the employer’s action.” Iadimarco v. Runyon, 190 F.3d 151, 165-

66 (3d Cir. 1999). Here, Appellants admit that they do not—and cannot—dispute the

accuracy of ARI’s employee efficiency scores. Nor do they dispute that ARI laid off only

those employees with the lowest efficiency scores or that these layoffs affected both

Asian and non-Asian employees. And finally, although Appellants allege that Asian

employees were given easier work, thereby “making it impossible for non-Asians to score

as well as Asians,” they admit that several non-Asian inspectors maintained efficiency

scores better than many—if not most—of the Asian inspectors. We therefore hold that


                                             4
Appellants have not shown such “contradictions in the employer’s proffered legitimate

reasons for its action that a reasonable factfinder could rationally find them unworthy of

credence.” Id. at 166 (citation omitted). Accordingly, summary judgment was appropriate.

                                       B. Retaliation

       Appellants also allege that ARI retaliated against them for complaining about the

alleged preferential treatment of Asian workers. To prevail on a retaliation claim, a

plaintiff must prove that “(1) she engaged in protected activity, (2) the employer took a

materially adverse action against her, and (3) there was a causal connection between the

protected activity and the employer’s action.” LeBoon v. Lancaster Jewish Cmty. Ctr.

Ass’n, 503 F.3d 217, 231 (3d Cir. 2007). Here, the only evidence presented by Appellants

to show a “causal connection” is the claimed temporal proximity between their

complaints and their terminations. Although temporal proximity alone may be sufficient

to create an inference of causality in some cases, it must be “unusually suggestive” to do

so. Id. at 232. The record here, however, shows that Appellants complained numerous

times over the course of several years of employment at ARI. Thus, far from being

“unusually suggestive,” any proximity between Appellants’ final complaints and their

terminations is merely coincidental. Consequently, summary judgment for ARI again was

appropriate.

                                            III.

       For the foregoing reasons, we will affirm the judgment of the District Court.


                                             5
HARDIMAN, Circuit Judge, concurring in part and dissenting in part,

       I agree with my colleagues that Appellants’ retaliation claims fail at summary

judgment. I disagree, however, that Appellants’ discrimination claims fail for want of

pretext under Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994).

       Before they were laid off, Appellants complained to management that Asian

unloaders favored Asian inspectors in the distribution of work. Supervisor Arlene

Yorgey validated these complaints, stating: “yes, I do know that . . . you’re not getting

the work because it’s going down . . . to the . . . Asian girls.” Under our precedents, an

employer’s reliance on objective criteria tainted by discrimination or inequality evidences

pretext. See, e.g., Goosby v. Johnson & Johnson Med., Inc., 228 F.3d 313, 319–21 (3d

Cir. 2000); Bray v. Marriott Hotels, 110 F.3d 986, 994–95 (3d Cir. 1997). In addition,

ARI expressed racial bias1 and hired employees immediately before and after the 2006

and 2007 RIFs.2 Finally, the fact that some Caucasians survived ARI’s layoffs and some

Asians did not is not dispositive, see, e.g., Goosby, 228 F.3d at 321; Iadimarco v.

Runyon, 190 F.3d 151, 165 (3d Cir. 1999), particularly where, as here, ARI eliminated all

but six or seven Caucasian processing employees in just two years.

       For these reasons, I would give Appellants their day in court.



       1
       Appellants and former co-workers testified that two supervisors said Asians
work better, work faster, complain less, and do not call in sick as often as Caucasians.
       2
        ARI hired three inspectors two months after the 2006 RIF, converted four
temporary employees to full-time status just three days before the 2007 RIF, and hired
processing employees in the months following the 2007 RIF.

                                             1